67 So. 3d 319 (2011)
Chauncey Dwayne ROBINSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-230.
District Court of Appeal of Florida, Second District.
June 15, 2011.
Rehearing Denied August 12, 2011.
James Marion Moorman, Public Defender, and Joseph M. Bernstein, Special Assistant Public Defender, Bartow, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Anne Sheer Weiner, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Affirmed. See Rosa v. State, 58 So. 3d 900, 902 (Fla. 2d DCA 2011) (declining to apply merger rule as set forth in Brooks v. State, 918 So. 2d 181 (Fla.2005), because the evidence showed that the child victim suffered several acts of violence); Dorsey v. State, 942 So. 2d 983, 985 (Fla. 5th DCA 2006) (holding that Brooks did not apply because the evidence suggested the child had suffered multiple acts of abuse during the eight-hour period he was with the defendant).
SILBERMAN, KELLY, and LaROSE, JJ., Concur.